     3:21-cv-02748-MGL         Date Filed 09/10/21     Entry Number 18       Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

 John Doe,                                  )           Civil Action No. 3:21-cv-02748-MGL
                                            )
                              Plaintiff,    )
                                            )
                  vs.                       )              STATE ETHICS COMMISSION
                                            )              DEFENDANTS’ RESPONSE TO
 Childs Cantey Thrasher, Donald Gist,       )           PLAINTIFF’S MOTION TO PROCEED
 Brian M. Barnwell, Scott E. Frick, AJ      )                   ANONYMOUSLY
 Holloway, Don Jackson, and Brandolyn       )
 Thomas Pinkston, in their official         )
 capacities as members of the South         )
 Carolina Ethics Commission; Alan Wilson, )
 in his official capacity as Attorney       )
 General; and Byron Gipson, in his official )
 capacity as Fifth Circuit Solicitor,       )
                                            )
                           Defendants.      )
                                            )


       Defendants Childs Cantey Thrasher, Donald Gist, Brian M. Barnwell, Scott E. Frick, AJ

Holloway, Don Jackson, and Brandolyn Thomas Pinkston, in their official capacities as members

of the South Carolina Ethics Commission (collectively, the State Ethics Commission), submit this

response to Plaintiff John Doe’s motion to proceed anonymously. See ECF No. 8. The State

Ethics Commission takes no position on Plaintiff’s motion and would respectfully defer to the

Court’s judgment on this matter.




                                   (Signature page to follow)
     3:21-cv-02748-MGL     Date Filed 09/10/21   Entry Number 18     Page 2 of 2




                                      Respectfully submitted,

                                      /s/Vordman Carlisle Traywick, III
                                      Rebecca Laffitte (Fed. ID 1036)
                                      Robert E. Tyson, Jr. (Fed. ID 7815)
                                      Vordman Carlisle Traywick, III (Fed. ID 12483)
                                      ROBINSON GRAY STEPP & LAFFITTE, LLC
                                      1310 Gadsden Street
                                      Post Office Box 11449
                                      Columbia, South Carolina 29211
                                      (803) 929-1400
                                      blaffitte@robinsongray.com
                                      rtyson@robinsongray.com
                                      ltraywick@robinsongray.com

                                      Counsel for State Ethics Commission Defendants

Columbia, South Carolina
September 10, 2021




                                         2
